Citation Nr: 0522366	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-22 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left elbow 
disorder.

4.  Entitlement to service connection for a right elbow 
disorder.

5.  Entitlement to service connection for a left shoulder 
disorder.

6.  Entitlement to service connection for a right shoulder 
disorder.

7.  Entitlement to service connection for neck muscle strain.

8.  Entitlement to service connection for herniated nucleus 
pulposus, L4-L5, and chronic back strain.

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active duty for training from January 1986 to 
April 1986 and active duty from January 1991 to April 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in Waco, 
Texas.  In January 2005, the veteran testified at a hearing 
held at the RO before a Decision Review Officer.  In June 
2005, the veteran presented oral testimony before the 
undersigned Veterans Law Judge at a videoconference hearing.

The issues of service connection for herniated nucleus 
pulposus, L4-L5, and chronic back strain and service 
connection for post-traumatic stress disorder are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's symptoms of joint pain in the right knee 
have been attributed to a known clinical diagnosis of right 
knee tendinitis.

2.  The veteran did not have a chronic right knee disability 
during a period of active service, and his right knee 
tendinitis is not otherwise related to active service.

3.  The veteran's symptoms of joint pain in the left knee 
have been attributed to a known clinical diagnosis of left 
knee chondromalacia with tendinitis.

4.  The veteran did not have a chronic left knee disability 
during a period of active service, and his left knee 
chondromalacia with tendinitis is not otherwise related to 
active service.

5.  The veteran's symptoms of joint pain in both elbows have 
been attributed to a known clinical diagnosis of bilateral 
elbow tendinitis.

6.  The veteran did not have a chronic elbow disability 
during a period of active service, and his bilateral elbow 
tendinitis is not otherwise related to active service.

7.  The veteran's symptoms of joint pain in both shoulders 
have been attributed to a known clinical diagnosis of 
bilateral shoulder bursitis.

8.  The veteran did not have a chronic shoulder disability 
during a period of active service, and his bilateral shoulder 
bursitis is not otherwise related to active service.

9.  The veteran's symptoms of joint pain in the cervical 
spine have been attributed to a known clinical diagnosis of 
chronic neck muscle strain.

10.  A chronic neck disability did not begin during active 
service and his chronic neck muscle strain is not otherwise 
related to active service.


CONCLUSIONS OF LAW

1.  Right knee tendinitis, claimed as an undiagnosed illness 
manifested by joint pain of the right knee, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

2.  Left knee chondromalacia with tendinitis, claimed as an 
undiagnosed illness manifested by joint pain of the left 
knee, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2004).

3.  Bilateral elbow tendinitis, claimed as an undiagnosed 
illness manifested by joint pain of both elbows, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).

4.  Bilateral shoulder bursitis, claimed as an undiagnosed 
illness manifested by joint pain of both shoulders, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).

5.  Chronic neck muscle strain, claimed as an undiagnosed 
illness manifested by joint pain in the cervical spine, was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the November 2002 rating decision was 
promulgated did the AOJ in September 2003 provide explicit 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence will be obtained by VA.  
Specifically, the veteran was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claims.  The veteran was notified that he should identify 
medical treatment and that VA would request identified 
medical evidence.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in September 2003 
was not given prior to the first agency of original 
jurisdiction (AOJ) adjudication of the claims, the veteran 
was afforded the opportunity to identify medical evidence 
that VA would attempt to obtain.  Also, the AOJ obtained VA 
medical records.  The timing-of-notice error was sufficiently 
remedied by the process carried out after the VCAA letter so 
as to provide the veteran with a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military and VA medical 
records - have been obtained.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c).  The veteran submitted private medical 
records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The 
veteran was afforded a VA examination.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(4).  Furthermore, the November 
2002 rating decision, a July 2003 statement of the case 
(SOC), and December 2003 and January 2005 supplemental 
statements of the case (SSOCs) informed the veteran of the 
evidence in the possession of VA.  As it appears that VA has 
obtained all pertinent evidence, there is no duty to notify 
the veteran of an inability to obtain identified records.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(e).  

In an April 2002 letter, the AOJ informed the veteran that he 
could bring evidence pertaining to his claims to the AOJ.  In 
a June 2002 response, the veteran indicated that he did not 
have any additional medical evidence.  In a September 2003 
letter, the AOJ again informed the veteran that he could 
bring evidence pertaining to his claim to the AOJ.  In the 
September 2003 VCAA letter, VA asked the veteran to identify 
- and if possible submit - any evidence or information 
pertaining to his claims.  In a January 2004 statement, the 
veteran indicated that he had no additional evidence to 
furnish.  In this case, there was substantial compliance with 
the fourth notice element - requesting that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim - because the above-mentioned letters 
fulfilled the essential purpose of the regulation, i.e., 
giving notice of VA's desire to obtain additional information 
and evidence supporting and substantiating the claims and 
possibly leading to such information and evidence.  Mayfield, 
19 Vet. App. at 127; 38 C.F.R. § 3.159(b).

By a January 2005 letter, VA informed the veteran that he had 
a period of 60 days for comments regarding any additional 
information before preparing his case for Board consideration 
and that, in effect, VA would not undertake any further 
development on his claims.  Based on the above analysis, the 
Board finds that VA has fulfilled its duty to assist the 
veteran in the development of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual Background

The veteran's service medical records reflect that at an 
October 1985 enlistment examination, the upper extremities 
and the lower extremities except for the feet were normal.  A 
spinal examination revealed mild asymptomatic scoliosis.  It 
was noted that the scoliosis was not considered disabling.  
In January 1986, it was noted that a recruit screening 
examination and a review of entrance medical examination and 
history had been completed and that all significant defects, 
if any, have been evaluated and have been determined to be 
non-disqualifying.  At May 1987 and April 1990 physical 
examinations, the upper extremities, the lower extremities 
except for the feet, and the spine were normal.  In March 
1991, it was noted that the veteran had been examined within 
the past 12 months and that he was considered physically 
qualified for separation from active duty.  It was indicated 
that no defects had been noted that would disqualify him from 
the performance of his duties.

The veteran's service personnel records reflect that he 
earned the Southwest Asia Service Medal with a Bronze Star.

VA and private medical records reflect no diagnosis of 
scoliosis of the cervical spine.

The veteran was afforded a VA medical examination in July 
2002.  He reported that he started having problems with his 
right knee around 1992 or 1993 when he noticed spontaneous 
sharp pain to the back of the joint of that knee.  He denied 
having any trauma related to this condition.  He indicated 
that he started having problems with his left knee around 
1993 after he noticed an episode of locking up of that knee.  
He stated that he had never reported the symptomatology in 
either knee to his primary care physician.  He noted that he 
started having problems with his shoulders around 1991 when 
he returned from the Persian Gulf.  He indicated that he had 
never reported his symptomatology to a military physician or 
his primary care physician.  He stated that he had had 
problems with his elbows since 1996 when he woke up one 
morning with spontaneous pain in his elbows.  He reported 
that he started having problems with his neck in 1994 when he 
noticed some tightness of his neck with associated stiffness.  
He indicated that he had never reported the symptomatology in 
his elbows or his neck to his primary care physician.  

Physical examination did not reveal scoliosis.  X-rays of the 
knees demonstrated intact bony structures and normal 
interarticular spaces and soft tissues.  The impression from 
the X-rays was that the knees were normal.  X-rays of the 
elbows revealed no significant bony or joint abnormalities 
and normal soft tissues.  The impression from the X-rays was 
that the elbows were normal.  X-rays of the shoulders 
reflected no significant bony or joint abnormalities and 
normal soft tissues.  The impression from the X-rays was that 
the shoulders were normal.  X-rays of the cervical spine 
demonstrated an intact odontoid, preserved vertebral body 
heights, normal intervertebral disc spaces, an open neural 
foramina, normal spinous processes, and normal paravertebral 
soft tissues.  The impression from the X-rays was that the 
cervical spine was normal.  Following a physical examination, 
the diagnoses included the following: symptomatic left knee 
mild-to-moderate chondromalacia with associated mild 
tendinitis, symptomatic right knee tendinitis, bilateral 
elbow tendinitis, symptomatic bilateral shoulder bursitis, 
and chronic neck muscle strain.

At the January 2005 hearing, the veteran testified that he 
had a muscle sprain in his shoulders during his period of 
active duty in 1991, but that he felt at the time that the 
injury was not severe enough to seek treatment for it, other 
than using an analgesic cream.  He stated his belief that his 
deteriorating joint condition was related to exposure to 
depleted uranium and nuclear weapons during service.  

At the June 2005 hearing, the veteran testified that he 
injured his back and most of his joints when he was moving a 
load of a thousand-pound bombs during Operation Desert Storm.  
He reported that the only treatment he had was using an 
analgesic cream, which he got from a corpsman.   He also 
stated that he may have been exposed to contaminated water in 
a port in Saudi Arabia because a scud missile landed in that 
port eight hours prior to his arrival and that such exposure 
may have caused his joint condition.  

III.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b) (2004).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.  Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b) (2004).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (2004).

For any veteran with wartime service or peacetime service 
after December 31, 1946, clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  Medical facts and 
principles may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service.  38 C.F.R. 
§ 3.306(b) (2004).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars and absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1).  Due regard will be given the 
places, types, and circumstances of service and particular 
consideration will be accorded combat duty and other 
hardships of service.  The development of symptomatic 
manifestations of a preexisting disease or injury during or 
proximately following action with the enemy or following a 
status as a prisoner of war will establish aggravation of a 
disability.  38 C.F.R. § 3.306(b)(2).

Service connection may also be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more, and 
must not be attributed to any known clinical diagnosis by 
history, physical examination, or laboratory tests.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Further, a chronic disability is one 
that has existed for six months or more, including 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(4).  The six-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence: (1) that 
an undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).  The Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  Id.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§ 1110 is nevertheless warranted.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994). 

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990)

IV.  Analysis

The Board notes that the veteran's claimed joint pains of the 
knees, elbows, shoulders, and neck have been diagnosed as 
right knee tendinitis, left knee chondromalacia with 
tendinitis, bilateral elbow tendinitis, bilateral shoulder 
bursitis, and chronic neck muscle strain, respectively.  
Accordingly, there is no basis for his claim that his joint 
pains of the knees, elbows, shoulders, and neck are due to an 
undiagnosed illness occasioned by service in the Persian 
Gulf.  In other words, the relevant medical evidence 
establishes that the veteran does not have an undiagnosed 
illness manifested by joint pains.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  As the veteran's claimed disorders have 
been diagnosed, 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable.  

Also, the Board notes that although the veteran served in a 
time of war, he does not allege that his orthopedic disorders 
began in combat.  Therefore, 38 U.S.C.A. § 1154(b), 
pertaining to proof of service incurrence or aggravation of a 
disease or injury in the case of a veteran who engaged in 
combat with the enemy, is not for application.

Moreover, the veteran has claimed that his joint pains may be 
related to exposure to depleted uranium or nuclear weapons, 
or to contaminated water from a scud missile attack.  The 
veteran is not competent to state the etiologies of his 
orthopedic disorders, nor is he competent to relate them to 
service.  See Espiritu, 2 Vet. App. at 494-95.  Also, as the 
veteran has not cited or submitted competent scientific or 
medical evidence showing that any of his orthopedic disorders 
is a radiogenic disease, no further development under 
38 C.F.R. § 3.311 is necessary.

The evidence does not show that the veteran had a chronic 
knee, elbow, or shoulder disorder during any period of 
service prior to his Persian Gulf War service in 1991, nor 
does the veteran allege otherwise.  In that regard, the 
October 1985, May 1987, and April 1990 physical examinations 
show that the upper extremities and the lower extremities 
except for the feet were normal.  The veteran alleges that he 
injured his shoulders and other joints during his Persian 
Gulf War service.  However, service medical records reflect 
no complaints or findings of shoulder symptomatology and no 
diagnosis of a shoulder disorder.  Similarly, service medical 
records reveal no complaints or findings of knee or elbow 
symptomatology and no diagnosis of a knee or elbow disorder.  
In that regard, it March 1991 it was noted that the veteran 
was physically qualified for separation from active duty and 
that that no defects had been noted that would disqualify him 
from the performance of his duties.  Therefore, the veteran 
did not have a chronic knee, elbow, or shoulder disorder 
during active service.

The veteran has alleged that his right knee symptomatology 
began in 1992 or 1993; that his left knee symptomatology 
started in 1993; that his elbow symptomatology began in 1996; 
and that his shoulder symptomatology started around 1991 when 
he returned from the Persian Gulf.  There is no medical 
opinion or evidence relating any current knee, elbow, or 
shoulder disorder to a period of active service.  
Additionally, there is no competent evidence of the claimed 
disabilities within one year of separation from service.  The 
Court has established that symptoms, not treatment, are the 
essence of continuity of symptomatology.  However, in a 
merits context, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  In this case, there is a gap 
in evidence of treatment or any indicia of disability, 
including routine examinations, pharmacy records, insurance 
examinations, or employment examinations.

Put simply, the evidence shows that the veteran did not have 
a chronic knee, elbow, or shoulder disorder during active 
service and that right knee tendinitis, left knee 
chondromalacia with tendinitis, bilateral elbow tendinitis, 
and bilateral shoulder bursitis are not related to active 
service.

The preponderance of the evidence is against the claims, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  Service connection for a 
bilateral knee disorder, a bilateral elbow disorder, and a 
bilateral shoulder disorder is denied.

As for a neck disability, mild, asymptomatic scoliosis that 
was not considered disabling was noted on the October 1985 
entrance examination for active duty for training.  Even 
assuming that the scoliosis was in the cervical spine, there 
is no evidence of current disability due to scoliosis.  
Service medical records reflect no further findings of 
scoliosis, and the spine was normal on the May 1987 and April 
1990 physical examinations.  There is no evidence that the 
veteran had another chronic neck disability prior to his 
period of active duty during the Persian Gulf War, nor has 
the veteran alleged otherwise.  To the extent that scoliosis 
was identified at time of entrance to active duty for 
training, the appellant is not a "veteran" of that period 
of service and is not entitled to a presumption of soundness 
based upon that period of service.  In regard to active duty, 
there is no competent evidence of cervical scoliosis at 
entrance, during or at separation from service.  In fact, 
there is no competent evidence of cervical scoliosis at any 
time after service.  In the absence of current disability, 
there is no basis for the grant of service connection, 
regardless of rules regarding the presumption of soundness. 

In regard to his period of active duty during the Persian 
Gulf War, service medical records reflect no complaints or 
findings of neck symptomatology and no diagnosis of a neck 
disorder.  In particular, in March 1991 it was noted that the 
veteran was physically qualified for separation from active 
duty and that that no defects had been noted that would 
disqualify him from the performance of his duties.  
Accordingly, a chronic neck disability did not begin during 
active service.

The veteran has alleged that his neck symptomatology began in 
1994.  There is no medical opinion or evidence relating his 
current chronic neck strain to a period of active service.  
Furthermore, there is no competent evidence of the claimed 
disability within one year of separation from service.  The 
lack of evidence of treatment may bear on the credibility of 
the evidence of continuity.  Savage v. Gober, 10 Vet. App. 
488 (1997).  In this case, there is a gap in evidence of 
treatment or any indicia of disability, including routine 
examinations, pharmacy records, insurance examinations, or 
employment examinations.

In short, the evidence shows that a chronic neck disability 
did not begin during active service and that his chronic neck 
muscle strain is not related to active service.

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  Service connection for a neck 
disorder is denied.




ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left elbow disorder is denied.

Service connection for a right elbow disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a neck disorder is denied.


REMAND

At the June 2005 hearing, the veteran testified that he was 
receiving Social Security disability benefits because of his 
herniated disc.  The records from the Social Security 
Administration must be obtained.

On May 9, 2005, the RO received the veteran's notice of 
disagreement on the issue of service connection for PTSD, in 
which the representative requested a "de novo review 
process."  The RO interpreted this request as a review of 
benefit claims decision under 38 C.F.R. § 3.2600 (2004) 
because the RO did not, in response to the receipt of the 
notice of disagreement, notify him of his right to review 
under that section with a letter requesting a response within 
60 days pursuant to 38 C.F.R. § 3.2600(b).  However, there is 
no indication that a Decision Review Officer or a Veterans 
Service Center Manager reviewed the veteran's claim.  While a 
Veterans Service Center Manager signed the notice letter for 
the issuance of the May 2005 statement of the case on the 
issue of service connection for PTSD, it does not appear that 
the person who prepared that statement of the case was a 
Decision Review Officer or a Veterans Service Center Manager.

Accordingly, this case is remanded for the following:

1.  The AMC should contact the Social 
Security Administration and obtain all 
medical records and decisions pertaining 
to any disability claims filed by the 
veteran.

2.  The AOJ should arrange to have the 
claims reviewed by a Decision Review 
Officer or provide explanation why such 
review is not required.

If upon completion of the above action the claims remain 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


